This is a condemnation suit growing out of Willacy county condemning and appropriating 1.2 acres of land to be used in the construction of a county road. The county filed with the county judge its petition for condemnation, in strict compliance with the statutory requirements. Under the direction of the commissioners' court, the county judge appointed three disinterested freeholders of the county as special commissioners to assess the damages; they were duly sworn; a time for a hearing was promptly set, at a time and place suitable; a notice was issued by the commissioners notifying the interested parties of the time and place for the hearing; and the notices were properly served. The hearing was had at the time and place appointed, the testimony was heard, and the damages duly and legally assessed. The decision of the commissioners was reduced to writing and filed with other papers with the county judge. Appellant filed his objections to the award, and the county objected to the award on the ground that it was excessive. Appellant filed a motion to dismiss the cause, but if acted upon the record does not disclose it.
The record fails to show that any action was taken in the county court. There is no evidence, no trial, no judgment, and, as a matter of course, no notice of appeal. After the award by the commissioners no order was issued and filed with the county judge, and no action taken by the county judge or any other officer.
The appeal is dismissed.